IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1445
                               Filed April 3, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MACKINZIE STANDLEE-CAMPBELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Kevin Parker,

District Associate Judge.



      Mackinzie Standlee-Campbell appeals her conviction for domestic abuse

assault causing bodily injury. AFFIRMED.



      Karmen Anderson of Anderson & Taylor, PLLC, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kyle P. Hanson, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., Doyle, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


CARR, Senior Judge.

       Mackinzie Standlee-Campbell appeals her conviction for domestic abuse

assault causing bodily injury. See Iowa Code § 708.2A(1), (2)(b) (2016). She

asserts the district court violated her constitutional right to present a defense when

it excluded evidence of the victim’s prior bad acts and her conviction is not

supported by sufficient evidence.

       Matthew Trullinger testified that, on the night of October 26, 2016, he left

work and went to a home in Carlisle. He lived in the home with Standlee-Campbell,

their eleven-month-old child, four of her other minor children, and—when with him

under his decree—his child from another relationship. She was not in the home

when he arrived. He sent her a text message saying he planned to take their child

and sleep at his parents’ home for the night. When she returned home, he was

holding their child and preparing to leave. He opened the front door for her to

enter, and she “hit [him] and then grabbed [him] by the neck and pushed [him]

down.” Police responded and took photographs that night showing scratches and

red marks on his upper body. She was charged with and convicted by jury trial of

domestic abuse assault causing bodily injury. The court sentenced her to a term

of incarceration not to exceed one year, with all but two days suspended, plus fines

and surcharges.

       I.     Right to Present a Defense

       Standlee-Campbell did not raise her constitutional right to present a defense

before the district court. Therefore, she has not preserved this issue for our review.

See State v. McCright, 569 N.W.2d 605, 607 (Iowa 1997) (“Issues not raised

before the district court, including constitutional issues, cannot be raised for the
                                         3


first time on appeal.”). In her reply brief, she argues for the first time her trial

counsel was ineffective for failing to raise her constitutional right to present a

defense. “[W]e will not consider issues raised for the first time in a reply brief.”

State v. Carroll, 767 N.W.2d 638, 644 (Iowa 2009).

       Even if we were to consider her constitutional claim under the ineffective-

assistance framework, we would reject it. We review ineffective-assistance-of-

counsel claims de novo. State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008). “In

order to succeed on a claim of ineffective assistance of counsel, a defendant must

prove: (1) counsel failed to perform an essential duty; and (2) prejudice resulted.”

Id. (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). The right to present

a defense is subject to “evidentiary rules that are designed to assure both fairness

and reliability in the ascertainment of guilt and innocence.” State v. Losee, 354
N.W.2d 239, 242 (Iowa 1984). Evidence of prior acts “is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted

in accordance with the character,” but it may be admissible for other purposes.

Iowa R. Evid. 5.404(b). To be admissible, the prior bad acts evidence must be

“relevant to a legitimate, disputed factual issue,” there “must be clear proof the

individual against whom the evidence is offered committed the bad act,” and the

evidence’s probative value must substantially outweigh “the danger of unfair

prejudice.” State v. Putman, 848 N.W.2d 1, 9 (Iowa 2014) (citations omitted). “We

review evidentiary rulings regarding the admission of prior bad acts for abuse of

discretion.” Id. at 7.

       Standlee-Campbell sought to admit evidence the Iowa Department of

Human Services (DHS) issued a founded child-abuse report against Trullinger.
                                            4


She argues this evidence would show her state of mind in support of her

justification defense. The record before us is limited.1 However, the record is

sufficient for us to conclude she cannot show the probative value of the report

substantially outweighs “the danger of unfair prejudice.” See id. Our supreme

court has cautioned against admitting evidence of a founded abuse report:

       We see no probative value to the DHS determination the abuse
       report against [the defendant] was founded. Whether or not the
       abuse report was deemed founded is irrelevant to any issue for the
       jury to decide. Additionally, we see a real danger the jury will be
       unfairly influenced by that agency finding, which gives the
       “imprimatur” of a purportedly unbiased state agency on a conclusion
       that [the defendant] was guilty of child abuse.

State v. Huston, 825 N.W.2d 531, 537–38 (Iowa 2013). Where, as here, the report

is offered against a person other than the defendant, the probative value is even

less as it could confuse the issues and lead the jury into a mini-trial on whether the

witness committed the abuse. Therefore, Standlee-Campbell cannot show the

court abused its discretion in excluding evidence of the founded DHS report, and

her counsel was not ineffective for improperly preserving the issue for review. See

id.

       II.    Sufficiency of the Evidence

       We review Standlee-Campbell’s sufficiency-of-the-evidence claim for errors

at law. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). Evidence is sufficient

to affirm the verdict if, “when viewed in the light most favorable to the State, it can




1
 Standlee-Campbell did not make an offer of proof for the excluded evidence, but during
a discussion on a motion in limine her counsel stated she intended to show “Mr. Trullinger
had been investigated and founded for a prior sex abuse allegation against one of Ms.
Standlee-Campbell’s children.”
                                          5


convince a rational jury that the defendant is guilty beyond a reasonable doubt.”

Id.

       First, she claims the evidence is insufficient to overcome her justification

defense. “A person is justified in the use of reasonable force when the person

reasonably believes that such force is necessary to defend oneself or another from

any imminent use of unlawful force.” Iowa Code § 704.3. When the defendant

raises a justification defense, the State must prove beyond a reasonable doubt

justification does not apply. State v. Rubino, 602 N.W.2d 558, 565 (Iowa 1999).

The State can satisfy its burden by proving any of the following:

       1. The defendant initiated or continued the incident resulting in injury;
          or
       2. The defendant did not believe he [or she] was in imminent danger
          of death or injury and that the use of force was not necessary to
          save him [or her]; or
       3. The defendant had no reasonable grounds for such belief; or
       4. The force used was unreasonable.

Id. The State presented testimony from Trullinger and the officer who responded

to the altercation, and it introduced photographs of Trullinger’s injuries.        This

evidence, as described above, is sufficient for a reasonable jury to conclude one

or more of the following: Standlee-Campbell initiated or continued the altercation;

she lacked a subjective or reasonably objective belief someone was in imminent

danger and her use of force was not necessary; or she used unreasonable force.

See id. While she often presented conflicting testimony, the jury is entitled to find

the State’s evidence more credible. See State v. Thornton, 498 N.W.2d 670, 673

(Iowa 1993) (“The jury is free to believe or disbelieve any testimony as it chooses

and to give weight to the evidence as in its judgment such evidence should

receive.”).
                                          6


       Second, Standlee-Campbell claims the evidence is insufficient to prove

Trullinger suffered a bodily injury.    “Bodily injury” uses its ordinary dictionary

definition and “refers only to injury to the body, or to sickness or disease contracted

by the injured as a result of injury.” State v. Gordon, 560 N.W.2d 4, 6 (Iowa 1997)

(quoting State v. McKee, 312 N.W.2d 907, 913 (Iowa 1981)). She notes he never

testified he suffered any physical impairment from the altercation. However, his

testimony of having scratches and red marks, as shown in the photographs,

provides sufficient evidence for the jury to conclude he experienced physical injury

from the assault. See id. (“[W]elts, bruises, or similar markings are not physical

injuries per se but may be and frequently are evidence from which the existence

of a physical injury can be found.” (quoting Hildreth v. Iowa Dep’t of Human Servs.,

550 N.W.2d 157, 160 (Iowa 1996))). Therefore, her conviction for domestic abuse

assault causing bodily injury is supported by sufficient evidence.

       AFFIRMED.